Citation Nr: 1020087	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 
1970 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2003, the RO denied service connection for PTSD 
(also claimed as nervous disorder) and alcohol abuse.  In 
December 2006, the Veteran submitted a request to reopen a 
claim for nonservice-connected pension, but withdrew the 
claim later that month.  In a June 2008 rating decision, the 
RO granted service connection for PTSD and awarded a 30 
percent evaluation, effective August 8, 2003.  In 
correspondence dated June 2008, the Veteran withdrew the 
alcohol abuse claim.  In correspondence dated February 2009, 
the Veteran requested an increase in his PTSD evaluation.  As 
the Veteran did not express disagreement with the June 2008 
rating decision, and as he subsequently reiterated his 
request for an increased evaluation, the Board agrees with 
the RO that this is an increased rating claim as opposed to a 
notice of disagreement (NOD).  The RO continued the 30 
percent evaluation in an April 2009 decision.  In the 
Veteran's July 2009 NOD, he requested a 70 percent evaluation 
for PTSD.

The Veteran submitted additional evidence in December 2009 
and February 2010 along with a waiver of initial RO 
consideration.

In April 2010, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  
During the hearing, the Veteran again submitted additional 
evidence along with a waiver of initial RO consideration.  A 
transcript of the hearing is associated with the claim 
folder.  


The issues of service connection for bilateral carpal tunnel 
syndrome and radial tunnel syndrome, right upper extremity, 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and 
social impairment with deficiencies in most areas, including 
work, family relations, and mood due to such symptoms as 
flashbacks, constant anxiety, frequent panic attacks, 
hypervigilance, unprovoked irritability, suicidal ideations, 
social isolation, nightmares, and a GAF score of 40; three 
providers have determined that the Veteran's PTSD either 
prohibits or severely interferes with his ability to find and 
maintain employment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Veteran submitted a statement 
received in September 2009 wherein he requested a 70 percent 
evaluation.  The benefit sought on appeal is being granted in 
full.  Accordingly, any error committed with respect to 
either the duty to notify or the duty to assist was harmless 
and need not be discussed.  

II.  Analysis

The RO continued a 30 percent evaluation for PTSD in April 
2009.  The Veteran has indicated that his symptoms are worse.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which evaluates PTSD under the general 
criteria for a chronic adjustment disorder.  38 C.F.R. § 
4.130.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 denotes 
some impairment in reality testing or communication (e.g, 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family  relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  

Serious PTSD symptoms are clearly demonstrated by the record.  
A GAF score of 40 denotes a substantial decrease in the 
Veteran's functional capacity.  His PTSD symptoms include 
flashbacks, anxiety, hypervigilance, continuous irritability, 
frequent panic attacks, and sleep difficulties, including 
nightmares.  In addition, the evidence indicates that he has 
a mood disturbance in the form of depression as well as 
concentration difficulty.  Records from the Veteran's 
therapist, a vocational rehabilitation counselor, and a 
private provider reflect an inability to deal with the 
stresses of a work environment.  

In a December 2008 letter, C.D.H., a vocational 
rehabilitation counselor, determined that the Veteran "is 
unable to work due to the problems he is experiencing from 
his PTSD."  She noted that the Veteran suffers from 
flashbacks, anxiety, and impaired judgment.  He also has 
problems communicating and completing tasks.  Accordingly, 
she concluded that the Veteran "is not currently feasible to 
achieve a vocational goal at this time."  

Also in December 2008, a private provider with a master's in 
psychology examined the Veteran in connection with his Social 
Security Administration (SSA) claim.  He reviewed some VA 
medical records and noted that the Veteran's symptoms were 
consistent with those records.  Specifically, the Veteran is 
frequently anxious, apprehensive, agitated, irritable, and 
indecisive.  He suffers from recurrent, intrusive 
recollections of traumatic experiences in Vietnam.  The 
provider noted that the Veteran experienced "brief, 
disassociated moments" when he recalled those intrusive 
thoughts.  The Veteran was "candid in acknowledging 
occasional morbid thoughts with suicidal ideation" but 
denied having a plan.  The Veteran can do routine chores such 
as feeding chickens and dogs, and he attends church 
regularly, but he has difficulty with any activity that 
breaks his usual routine.  The provider determined that the 
Veteran "is experiencing significant limitations in overall 
functioning due to the presence of [PTSD]."  He explained 
that the Veteran's PTSD severely limits his ability to deal 
with the public and work stresses.  His high level of anxiety 
interferes with his ability to understand, remember, and 
carry out complex job instructions.  The provider noted that 
during the administration of standardized tests, he had to 
elaborate on and simplify instructions so that the Veteran 
could proceed.  The provider concluded that the Veteran is 
unable to function independently.  He opined that the 
presence of the Veteran's PTSD symptoms "markedly restricts 
[the Veteran's] activities of daily living and significantly 
limits his social functioning."  He provided a GAF score of 
40.

The Veteran's treating therapist at the VA is an advanced 
practice registered nurse and holds a master's in nursing.  
In a January 2010 letter, A.D.F. stated that the Veteran 
takes psychotropic medications to help manage the symptoms of 
PTSD and depression.  Specifically, the Veteran is isolative 
and mistrustful of others and tends to avoid social 
situations outside his house.  He has a history of anxiety 
attacks manifested by tachycardia and shortness of breath.  
Both short-term and long-term memory problems are evident, 
particularly during times of stress.  She determined that the 
Veteran  "experiences significant limitations in overall 
functioning as a result of both his PTSD and depression."  
She explained that he exhibits both social and occupational 
impairment evidenced by difficulty following through with 
orders and distractibility.  She also determined that the 
Veteran is "unable to handle work stress or dealing with 
others in the public sector."  A.D.F. concluded that the 
Veteran "would have great difficulty finding and maintaining 
employment" due to depression and PTSD symptoms "as well as 
subsequent limitations described above."  

During his April 2010 hearing, the Veteran testified that he 
lives on a farm and "can do a few things."  Hearing 
Transcript at 4.  His wife testified that the Veteran usually 
"gets out by himself" and often sits out behind the barn, 
and that "[i]f I need him for something I usually have to go 
look."  She stated that the Veteran does not go to family 
dinners because being around crowds makes him nervous.  They 
sit in the back row at church so that the Veteran can leave 
if he gets upset.  His wife further testified that their farm 
is on a flight path, and that the Veteran suffers from a 
flashback whenever a helicopter flies by.  He gets 
disoriented several times a day and sometimes needs to be 
reminded to perform activities of daily living.  She further 
testified that the Veteran recently started sleeping in 
another room because she was afraid he was going to hurt her 
during his nightmares.

The evidence supports a grant of a 100 percent disability 
rating for the Veteran's service-connected PTSD.  VA and non-
VA medical professionals have determined that the Veteran is 
unemployable, and his GAF score places him in the category of 
having serious impairment in social, occupational or school 
functioning (e.g., unable to keep a job).  The record also 
establishes that the Veteran is receiving disability benefits 
from the SSA due to the severity of his psychiatric 
disability,  rendering him unemployable within the meaning of 
that disability system.  The evidence shows that the 
Veteran's service-connected PTSD results in total 
occupational and social impairment.  Accordingly, the 
assignment of a 100 percent disability rating for service-
connected PTSD is warranted.


		ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


